FILED
                             NOT FOR PUBLICATION                              APR 21 2010

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 09-10008

               Plaintiff - Appellee,              D.C. No. 4:07-CR-00325-DCB

  v.
                                                  MEMORANDUM *
ROBERTO CARRILLO-BASTIDA,

               Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Arizona
                      David C. Bury, District Judge, Presiding

                               Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Roberto Carrillo-Bastida appeals from the 87-month sentence imposed

following his guilty-plea conviction for illegal re-entry after deportation, in




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violation of 8 U.S.C. § 1326. We dismiss in light of Carrillo-Bastida’s valid

written waiver of his right to appeal.

         Carrillo-Bastida contends that the waiver of his right to appeal was not

knowing and voluntary. But the record reflects that it was. See United States v.

Jeronimo, 398 F.3d 1149, 1154 (9th Cir. 2005) (“We follow the rule that a waiver

of the right to appeal is knowing and voluntary where the plea agreement as a

whole was knowingly and voluntarily made.”); see also United States v.

Hernandez, 251 F.3d 1247, 1251 (9th Cir. 2001) (“In the absence of a formally

enacted rule, a district court judge may regulate practice in any manner consistent

with federal law, Federal Rules of Criminal Procedure, and local rules of the

district.”) (internal quotation marks and brackets omitted); United States v. Garrett,

179 F.3d 1143, 1144-45 (9th Cir. 1999) (en banc) (denial of motion for

continuance reviewed for abuse of discretion).

         Further, our review of the record indicates that, at the sentencing hearing, the

district court did not mischaracterize its authority to depart from the Guidelines.

         We decline to consider arguments raised by Carrillo-Bastida for the first

time in his reply brief. See United States v. Anderson, 472 F.3d 662, 668 (9th Cir.

2006).

         DISMISSED.


                                             2                                      09-10008